                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                    )
                                             )
               Plaintiff,                    )       INTERSTATE AGREEMENT ON
                                             )       DETAINERS ORDER
       vs.                                   )
                                             )       Case No.: 1:19-cr-047
Brandon James Lafrombois,                    )
                                             )
               Defendant.                    )


       On April 19, 2019, defendant made his initial appearance and was arraigned in the above-

entitled action. SAUSA Jeremy Ensrud appeared on the Government’s behalf. Attorney Paul

Myerchin was appointed to represent defendant in ths matter and appeared on defendant’s behalf.

       Prior to his initial appearance, defendant was incarcerated by the State of North Dakota at

the North Dakota State Penitentiary (“NDSP”) in Bismarck, North Dakota. After the Indictment in

this case was returned and an arrest warrant issued, a detainer was filed by the United States with

the North Dakota prison officials. Pursuant to the Interstate Agreement on Detainers Act (“IADA”),

defendant’s appearance before this court for his initial appearance and arraignment was secured by

a writ of habeas corpus ad prosequendum.

       At his initial appearance and arraignment, defendant was advised of his rights under the

IADA to continued federal custody until the charges set forth in the Indictment are adjudicated.

Defendant waived the anti-shuttling provisions of the IADA open court.

       Based on defendant’s waiver, the court finds that defendant has knowingly, voluntarily, and

upon advice of counsel waived the anti-shuttling provisions of the IADA and agreed to return to the




                                                 1
custody of the State of North Dakota (the “sending state” under the IADA) at the NDSP pending

further proceedings in this case initiated by the United States (the “receiving state” under the IADA).

       Accordingly, the court ORDERS that defendant be housed in the “sending state” under the

IADA pending further proceedings or until further order of the court. Further, pursuant to

defendant’s waiver, the return of the defendant to the NDSP pending trial shall not be grounds under

the IADA for dismissal of the charges set forth in the Indictment.

       Dated this 19th day of April, 2019.

                                               /s/ Charles S. Miller, Jr.
                                               Charles S. Miller, Jr., Magistrate Judge
                                               United States District Court




                                                  2
